Name: 2008/202/EC: Council Decision of 28 January 2008 concerning the conclusion of the Agreement between the European Community and the Government of Japan on cooperation and mutual administrative assistance in customs matters
 Type: Decision
 Subject Matter: Asia and Oceania;  international affairs;  cooperation policy;  European construction;  executive power and public service
 Date Published: 2008-03-06

 6.3.2008 EN Official Journal of the European Union L 62/23 COUNCIL DECISION of 28 January 2008 concerning the conclusion of the Agreement between the European Community and the Government of Japan on cooperation and mutual administrative assistance in customs matters (2008/202/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 133 in conjunction with the first sentence of Article 300(2) thereof, Having regard to the proposal from the Commission, Whereas: (1) On 5 April 1993 the Council authorised the Commission to start negotiating on behalf of the European Community customs cooperation agreements with some of the Communitys main trading partners. (2) The Agreement between the European Community and the Government of Japan on cooperation and mutual administrative assistance in customs matters should be approved, HAS DECIDED AS FOLLOWS: Article 1 The Agreement between the European Community and the Government of Japan on cooperation and mutual administrative assistance in customs matters is hereby approved on behalf of the European Community. The text of the Agreement is attached to this Decision. Article 2 The Commission, assisted by representatives of the Member States, shall represent the Community in the Joint Customs Cooperation Committee set up under Article 21 of the Agreement. Article 3 The President of the Council is hereby authorised to designate the persons empowered to sign the Agreement on behalf of the Community. Article 4 The President of the Council shall effect the notification provided for in Article 22 of the Agreement on behalf of the Community (1). Article 5 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 28 January 2008. For the Council The President D. RUPEL (1) The date of the entry into force of the Agreement will be published in the Official Journal of the European Union by the General Secretariat of the Council.